DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al (US 2014/0259634 A1) in view of Whitchurch et al (US 2009/0262492 A1).
In regard to claim 1, Cox et al disclose an LED Screen, comprising a box frame (30; Figure 1) and a display unit (14; Figure 8) fixed in the box frame, wherein the display unit comprises a PCB board (14L/14R) and a plurality of LED lamp beads (225R, 225G, 225B) fixed on the PCB board, the front and back of the display unit are (see [0258]). (Figure 1, 8, 10, and 16; see at least [0215], [0239], [0240], and [0267])
Further, Cox et al, while teaching a watertight seal in place and “weatherized seal” in other, fails to explicitly disclose a transparent waterproof membrane on both side of the LED screen. However, it would have been obvious to one of ordinary skill in the art at the time of filing to extend the watertight seals of Cox et al around the entire display in order to ensure an optimized waterproof display—LED displays of this type are typically for outdoor use, and even when used indoors, light emitting diodes are notoriously known for their susceptibility to humidity.
Furthermore, in regard to the amendment filed 06/09/2021, Cox et al fail to disclose that the transparent waterproof membranes are coated on entire surfaces of the PCB board and the LED lamp beads, and the transparent waterproof membrane has a thickness of 5 µm-20µm.
Whitchurch et al teaches a transparent waterproof membranes (11) are coated on entire surfaces of the PCB board. (Figure 2; see at least [0047])
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the water tight membrane of Cox et al around the PCB board and LED lamp beads in the manner suggested by Whitchurch et al in order to properly seal the elements to make the water tight—coating the entire surfaces of an electronic element with a membrane is old and well-known and is readily obvious to one of ordinary skill.
Furthermore, where the combination fails to teach the thickness of the membrane, the production of polymer membranes of minimal thickness is a highly developed field, and it would have been obvious to one of ordinary skill in the art at the 

In regard to claim 3, Cox et al disclose that the PCB board is provided with a plurality of through holes (any through hole in the device where the LED are mounted is considered—from mounting holes to wire traces), and the LED lamp beads are set to avoid the through holes (there are some holes which the LED lamps avoid). (Figure 9; see [0270])

In regard to claim 4, Cox et al fail to explicitly disclose that the thickness of the parts of the waterproof membrane covering each LED lamp bead are the same. However, this is routine optimization and waterproof layers are often forms as a single layer and therefore single thickness. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the waterproof membrane of Cox et al as a single layer having a single, optimized thickness in order to simplify manufacturing and reduce the profile of the device.

In regard to claim 6 and 7, Cox et al disclose that the LED lamp beads are distributed on the PCB board in an array, and the LED lamp beads in the same row in a length direction of the PCB board are arranged at equal intervals, the LED lamp beads in the same column in a width direction of the PCB board are arranged at equal intervals, as recited in claim 6, and that the through hole extends along a width direction (LED arranged in columns and rows of equal disposition are clearly shown, as depicted). (See Figures 9 and 14)

In regard to claim 8, Cox et al disclose that the through holes are arranged between any two adjacent rows of LED lamp beads, or the through holes are arranged between any two adjacent columns of LED lamp beads (mounting holes 17H are between multiple rows as claimed). (Figure 9; see at least [0456])

In regard to claim 9, Cox et al fail to explicitly disclose a control rack, box stiffener, positioning pin, hoisting lock, handle, spring lock and angle block, the control rack is arranged in the middle in a length direction of the box frame, the control rack is provided with a control device, the box stiffeners are connected with two frame edges in a width direction of the box frame, and the positioning pin, the hoisting lock and the handle are all arranged on one frame edge in the width direction of the box frame; the spring lock is arranged on one frame edge in the length direction of the box frame, the angle block is arranged on the other frame edge in the length direction of the box frame, and when two box frames are spliced, the spring lock of one box frame cooperates with the angle block of the other box frame to lock the two box frames.
However, these claims are non-critical to the invention as disclosed by the specification. Both the Background and Summary of the Specification make it clear that invention is directed to the display layer (Summary, Last Paragraph, is directed to the 
Further, the Specification makes no detailing, no explanation, nor specific definition for what these limitations even mean. Under BRI, the Examiner could justifiably label a number of elements of the prior art as teaching the limitations, as these words have little meaning to one of ordinary skill in the art. 
Regardless, it would have been obvious to one of ordinary skill in the art at the time of filing to provide mechanical structural elements to the display frame of Cox et al in order to improve upon the frame of the display. 
If the applicant chooses to argue the criticality of this limitation, then as a result, the Examiner will consider the claim critical to the invention, and therefore in order to comply with 112(a) for Enablement, these limitation will be required to be recited in the independent claim. The applicant cannot have it both ways: either this dependent claim is not critical to the invention and the independent claim as written is currently in compliance with 112(a), or this dependent claim is critical and must be recited in the independent claim so that the claims comply with 112(a). Alternatively, if the applicant argues that both claims are critical, then clearly there are separate inventions, and in order to best advance prosecution the claim should be withdrawn per Restriction practice, and the claim should be filed in a Continuation.

In regard to claim 10, Cox et al disclose a waterproof & heat-conducting pad (24 heat sink—a heat sink in and of itself doesn’t have components other than the body of the material itself, and therefore on its own it can said to be waterproof), (Figure 7; see [0251])
Where the waterproofness of the heat sink is argued, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a waterproof layer to the heat sink in order to protect the material from corrosion.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al (US 2014/0259634 A1) in view of Whitchurch et al (US 2009/0262492 A1), and further, in view of Wagatsuma et al (US 2017/0067618 A1).
In regard to claim 2, Cox et al disclose an adhesive (step 6070—potting material), wherein the adhesive is positioned around and at the bottom of the LED lamp beads, and is used for bonding the LED lamp beads and PCB board. (Figure 18; see [0262])
Where it is argued that the potting material of Cox et al fails to disclose an adhesive as claimed, Wagatsuma et al teaches an adhesive (not depicted—see [0082]), wherein the adhesive is positioned around and at the bottom of the LED lamp beads, and is used for bonding the LED lamp beads and PCB board. (Figure 13; see at least [0082])
It would have been obvious to one of ordinary skill in the art at the time of filing to install the adhesive of Wagatsuma et al between the LED’s and the PCB of Cox et al in order to improve the retention of the LEDs.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/C.E.D/Examiner, Art Unit 2875                   
                                                                                                                                                                                     
/ZHENG SONG/Primary Examiner, Art Unit 2875